Title: From Benjamin Franklin to Thomas Digges, 9 February 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir
Passy, feb. 9. 1780.
I have just received yours by Capt. Belt I shall Comply with his request as he is recommended by you. I have written largely to Mr Hartley by Mr. Barber and before to Mr. Hodgson about the American Prisoners and the Cartel.— I am concern’d for Capt. Manley, who is a brave and useful Officer, and desire you to supply him with Necessaries to the amount of 25. Guineas. Inclos’d I send you a Bill for 100£; out of which I request you to pay Messrs. Brown, Collinson and Triton the Sum of which I owe them, and take their Receipt in full, and keep the Rest in your hands to assist poor Prisoners. I hope they will all be now soon off your hands and at liberty. A Lady here has seen a kind of Irish Stuff which she understands is called Independance. She desires a Piece of it to make a suit, she has given me the enclos’d Sample. I must beg the favour of you to procure it for me and send it by some good Opportunity as soon as you can.— P.J. is put into Corunna. But will soon be out again.— I am—Dear Sir, y. m. ob. &
Mr. Digges.
